Citation Nr: 0118158	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-22 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant's income was excessive for continued 
receipt of Department of Veterans Affairs (VA) improved death 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.  The appellant is the widow of the deceased veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the VA 
Boston, Massachusetts, Regional Office (RO), which denied the 
appellant continued entitlement to VA death pension benefits.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In July 1999 the RO determined that the appellant who had 
no dependents was entitled to an award of improved death 
pension benefits based on countable annual income of $4,761, 
effective from July 1, 1999.  During the appellate period, 
the appellant received Social Security Administration (SSA) 
disability benefits which ranged from $491.50 to $503.50 in 
addition to SSA monthly benefits on behalf of her deceased 
husband that ranged from $135 to $139 per month.

3.  The appellant's award of improved death pension benefits 
was retroactively terminated on the basis that her countable 
annual income beginning January 1, 2000, was $7,465 resulting 
in a difference of $1,439 between her income and the maximum 
annual VA rate for a surviving spouse with no dependents 
beginning December 1, 1999, and thus excessive for receipt of 
VA pension benefits.



CONCLUSION OF LAW

The evidence of record shows that the appellant's annual 
income on January 1, 2000, exceeded the statutory annual 
income limits for improved death pension benefits on that 
date; thus, improved death pension benefits were properly 
terminated.  38 U.S.C.A. §§ 1503, 1541 (West 1991); 38 C.F.R. 
§§ 3.3(b)(4), 3.23, 3.26, 3.271, 3.272 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(a), 1521(j), 
1541(a) (West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.23.  

The record reflects that the appellant was granted improved 
death pension benefits effective July 1999.  Payment was at 
the monthly rate of $93 based upon a determination that the 
appellant had countable income of $4,761 for the 
annualization period beginning July 1, 1999.  The appellant, 
in her application for death pension received in June 1999, 
reported that her sole source of income was provided by the 
SSA in the total amount of $581.  She further reported that 
$446 of this amount was a result of her disability.  She did 
not provide any indication as to the basis for the remaining 
$135 ($581 minus $446 equals $135).  

The evidence of record reveals that the veteran died on April 
[redacted], 1999, at the age of 65.  The appellant filed a claim of 
entitlement to improved death pension benefits, which was 
received by the RO on June 25, 1999.

In an eligibility verification report signed in June 2000 the 
appellant reported that she had monthly income from Social 
Security of $491.50.  While in receipt of the appellant's 
eligibility verification report, the RO pointed out to the 
appellant that she had previously reported a monthly annuity 
of $135 from the SSA and requested that she provide 
information as to the status of this benefit.  The appellant 
in a February 2000 statement, indicated that, as the 
veteran's surviving spouse, the source of this benefit was 
derived from the veteran's Social Security Administration 
account.

A Social Security Administration Income History printout 
shows that the appellant received disability benefits in the 
amount of $485.80, effective August 1998; $491.50, effective 
December 1998; and $503.50, effective December 1999.  This 
income was in addition to survivor benefits received based on 
her deceased husband's entitlement, which were reported to 
amount to $139.00 in December 1999.

At her personal hearing in October 2000, the appellant 
testified that she had reduced medical expenses as a result 
of having her medication provided to her free of cost by the 
Massachusetts General Hospital.  She said that, while she had 
no medical expenses for 2001, she owed this facility 
approximately $3,000 for a past knee replacement operation.  
The appellant also stated that she receives a SSA check for 
disability in the amount of $458 and a separate check in the 
amount of $139 under her deceased spouse's entitlement.  The 
appellant stated that she does not receive SSA retirement 
benefits based on her own entitlement, as she is not 65 years 
of age.  

Analysis

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Adjudication Procedure 
Manual M21-1, and are to be given the same force and effect 
as published in VA regulations.  38 C.F.R. § 3.21 (2000).  
Effective December 1, 1998, the maximum annual rates of 
improved death pension for a surviving spouse with no 
children was $5,884.  Effective December 1, 1999, it was 
$6,026.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. § 3.23, VA 
Adjudication Procedure Manual M21-1,, Appendix B.  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  For the 
purposes of determining initial entitlement, the monthly rate 
of pension payable to the beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the number by 12.  38 C.F.R. 
§ 3.273.

The governing legal criteria provide that payments of any 
kind from any source, will be considered as income for the 
12-month period in which they are received, unless excludable 
elsewhere in the laws and regulations.  38 C.F.R. §§ 2.271, 
2.272.  There will be excluded from a surviving spouse's 
annual income amounts equal to the amounts paid by the 
surviving spouse for unreimbursed medical expenses to the 
extent that such amounts exceed 5 percent of the applicable 
maximum annual pension rate for the spouse as in effect 
during the 12-month annualization period in which medical 
expenses were paid.  38 C.F.R. § 3.27(g).  

In general, Social Security income other than Supplemental 
Security Income (SSI) benefits, is countable income.  With 
respect to SSI benefits, these benefits are subject to the 
rules governing evaluation of income applicable to charitable 
donations.  See 38 C.F.R. § 3.262(f).  Charitable donations 
from public or private relief or welfare organizations will 
not be considered income except in claims for pensions under 
laws in effect on June 30, 1960.  38 C.F.R. § 2.262(d).  

In this case, the appellant did not apply for VA improved 
death pension benefits until after 45 days following the 
veteran's death, and she cannot avail herself of the 45-day 
exception to the general rule governing effective dates.  
Therefore, her entitlement to pension benefits, if any, could 
not arise until the date of receipt of claim, June 25, 1999.  
Pursuant to 38 C.F.R. § 3.272(h) the veteran's final 
expenses--which the appellant has indicated were paid in 
April 1999--are not deductible because they were paid prior 
to the date of entitlement.  38 U.S.C.A. §§ 1503, 1541, 5110; 
38 C.F.R. §§ 2.23, 3.271, 3.27, 3.400.  However, on March 28, 
2000, during the pendency of this appeal, the VA Office of 
General Counsel issued a precedent opinion which addressed 
the subject of countable income for death pension purposes, 
and the deduction of expenses paid for the veteran's last 
illness and burial subsequent to the veteran's death, but 
prior to the date of the surviving spouse's entitlement to 
death pension.  In brief, the opinion holds that the last 
sentence of 38 C.F.R. § 3.272(h) is inconsistent with 
38 U.S.C.A. § 1503(a)(3) in providing that such expenses may 
not be deducted from countable income for the purpose of 
determining entitlement to improved death pension.  
Consequently, VA may not rely upon the last sentence of 
3.27(h) as a basis for denying a death pension claim or 
reducing the amounts of payments payable.  VA O.G.C. Prec. 
Op. No. 1-2000 (March 28, 2000).  Because of this opinion, 
the Board has deducted the veteran's final expenses, the 
expenses of his burial, from the appellant's income to 
determine her eligibility for nonservice-connected death 
pension benefits.  

While the appellant has requested improved death pension 
benefits because she feels she needs such income to meet her 
expenses, VA can only grant such benefits pursuant to 
applicable laws and regulations.  These laws and regulations 
provide that only persons whose income is within a certain 
limit can receive such benefits.  As noted above, effective 
December 1, 1998, a widow without dependents whose income 
exceeds $5,808 cannot receive improved death pension 
benefits; effective December 1, 1999, the income limitation 
was $6,020.  

At the time of the veteran's death in April 1999 the 
appellant's countable annual income consisted of $1,620, 
($135 monthly) from Social Security survivor's insurance and 
an additional SSA benefit received by the appellant in the 
form of disability benefits in the amount of $5,898 ($491.50 
monthly).  The appellant reported allowable burial expenses 
of $2,505 and unreimbursed medical expenses of $546.  This 
sum exceeds 5 percent of the maximum annual pension rate for 
1999, $5,884, by $251.80 ($5,884 times .05 = $294.20; $546 
minus $294.20 = $251.80.  When the appellant's burial 
expenses and unreimbursed medical expenses are subtracted 
from the appellant's income of $7,518, her countable annual 
income effective July 1, 1999, was $4,761 ($7,518 minus 
$2,757).  She was thus entitled to a monthly VA pension of 
$93 a month ($5,884 minus $4,761 = $1,123; $1,123 divided by 
12 = $93).  

On December 1, 1999, her countable annual income from the SSA 
was increased to $7,710 (survivor's income from $135 to $139 
and SSA disability from $491.50 to $503.50).  She reported no 
additional unreimbursed medical expenses.  The maximum annual 
rate for a surviving spouse beginning December 1, 1999, was 
$6,026.  Her countable annual income at this time clearly 
exceeded the maximum annual rate of VA pension and her 
incurred unreimbursed medical expenses of $245 ($6,026 times 
.05 = $301; $546 minus $301 = $245) were not in an amount 
which would reduce the appellant's annual income such as to 
allow entitlement to continued payment of VA pension ($7,710 
minus $245 = $7,465).  

Consequently based upon the application of the legal criteria 
to facts of this case, the Board finds that the appellant's 
income for the annualization period beginning December 1, 
1999, was excessive for continued receipt of VA improved 
death pension benefits and discontinuance of these benefits, 
effective January 1, 2000, was proper.  

The Board acknowledges in this case that the RO did not 
readjudicate the appellant's claim subsequent to the recent 
enactment of the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
rewrites the U.S.C. §§ 5100-5107 "duty to assist" provisions 
to eliminate the well-grounded claim requirement and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  Here the claimant was provided 
notice of the applicable laws and regulations.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
The facts are simple and the case turns on the amount the 
appellant receives from SSA; that amount has been determined 
by documentation from SSA.  The Board finds that the claimant 
is not prejudiced by appellate review at this time without 
initial RO readjudication after enactment of the VCAA.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).  In essence, VA 
has satisfied its duty to notify and assist the claimant in 
this case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


ORDER

The appeal is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

